Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-25-2007

Padilla v. Beard
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2900




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Padilla v. Beard" (2007). 2007 Decisions. Paper 1740.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1740


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                       NO. 06-2900
                                   ________________
                                 GEORGE A. PADILLA,
                                        Appellant
                                            v.
                       JEFFREY BEARD, Secretary Department
                        of Corrections; Superintendent ROBERT
                       SHANNON, SCI Frackville; Unit Manager
                             MS. MIRANDA, SCI Frackville
                      ____________________________________
                   On Appeal From the United States District Court
                         For the Middle District of Pennsylvania
                              (D.C. Civ. No. 06-cv-00478 )
                       District Judge: Honorable Sylvia H. Rambo
                     _____________________________________
           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                    October 13, 2006


          Before: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges.




                          ORDER AMENDING OPINION


     It is HEREBY ORDERED that the Not Precedential Opinion filed in this case on
November 16, 2006, be amended as follows:

        On page 4, line 89 – the word “not” should be inserted after the word “does” and
before the word “implicate”, to read “application of the H-Code policy does not implicate
a liberty interest protected by the Due ...”

                                         For the Court,

                                         /s/ Marcia M. Waldron
                                         Clerk
Dated: January 25, 2007